DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/19/21 are acknowledged. Claim 112 has been amended. Claims 1-111, 113-117, and 125-131 have been canceled.    Claims 112, 118-124, and 132-143 are pending and under examination. 
Withdrawn Rejection
The rejection of claims 112, 118-124, and 132-143 under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US Patent Application Publication US2013/0210041 A1, published August 15, 2013) in view of Dewitte et al. (Clin J Am Soc Nephrol 10: 1900-1910,
2015), is withdrawn in light of Applicant’s amendment thereto. See paragraph 15, page 4 of the previous Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Anderberg et al. (US Patent Application Publication 20130210041 A1, published August 15, 2013).  Anderberg et al. teach a method of treating a subject having acute kidney injury, comprising performing an assay method configured to detect metalloproteinase inhibitor 2 in a body fluid sample (See claim 1 and paragraphs 0013-0015). Anderberg et al. teach that the subject is in RIFLE stage A (See claim 28). Anderberg et al. teach that the subject is in RIFLE state I or F (See Examples 7 and 8 and claim 37). Anderberg el al. teach monitoring renal status in a subject suffering from an injury to renal function, and the assay result(s) is/are correlated to the occurrence or nonoccurrence of a change in renal status in the subject (See paragraphs 0037). Anderberg et al. teach that when the measured concentration(s) is above the threshold, a worsening of renal function may be assigned to the subject (See paragraph 6031).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 112, 118-124, and 132-143 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646